NO. 12-02-00036-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



WILLIE ATKINS, JR.,§
	APPEAL FROM THE 123RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant Willie Atkins, Jr. ("Appellant") pleaded "guilty" to aggravated assault with a
deadly weapon.  The court assessed Appellant's punishment at five years of imprisonment, probated,
a fine of five hundred dollars, and one hundred sixty hours of community service restitution.  On
August 2, 2000, the trial court revoked Appellant's probation and sentenced him to five years of
imprisonment.  Appellant appeals from the trial court's judgment.  We affirm.  
	In compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), Appellant's counsel filed a
brief in which he states that he has diligently reviewed the appellate record and has concluded that
the record reflects no arguable issues on appeal.  Counsel's brief contains a chronological summation
of the procedural history of the case and also contains a professional evaluation of the record
demonstrating why, under the controlling authorities, there is no error in the court's judgment.  See
High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  We have likewise
conducted an independent review of the record in this case and find nothing that might arguably
support the appeal.  Appellee did not file a brief.
	Counsel has served Appellant with a copy of counsel's brief and advised Appellant of his
right to file a pro se brief.  Furthermore, this court notified Appellant of his right to file his own brief
in this cause. The time for filing such a brief has expired, and we have received no pro se brief. 
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has filed a motion to withdraw.  We carried the motion for consideration with the merits of
the appeal.  Having done so and finding no reversible error, counsel's motion to withdraw is hereby
granted and the judgment of the trial court is affirmed.
Opinion delivered May 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






































(DO NOT PUBLISH)